           Case 2:19-cv-00709-DAK-EJF Document 3 Filed 09/30/19 Page 1 of 2



                           CERTIFICATION PURSUANT TO SECURITIES LAWS



     Benjamin Ha
___________________________________ (name) (“Plaintiff”) declares, as to the claims asserted under the
federal securities law, that:

           1.   Plaintiff has fully reviewed the facts of the complaint(s) filed in this action alleging violations of the

                securities laws and retains the firm of Kahn Swick and Foti, LLC, to pursue such action on a

                contingent fee basis.

           2.   Plaintiff did not purchase securities of Overstock.com, Inc. at the direction of counsel or in order to

                participate in a private action under the federal securities laws.

           3.   Plaintiff is willing to serve as a representative party on behalf of a class, including providing testimony

                at deposition and trial, if necessary.

           4.   During the Class Period, Plaintiff has executed transactions in the securities of Overstock.com, Inc.

                as follows. See attached Schedule.

           5.   In the last three years, Plaintiff has not sought to serve as a representative party on behalf of a class in

                an action filed under the federal securities laws, except as indicated herein.

           6.   Plaintiff will not accept payment for serving as a lead plaintiff beyond his/her/its pro rata share of any

                recovery, except such reasonable costs and expenses (including lost wages) directly relating to the

                representation of the Class as ordered or approved by the Court.


I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and

correct.


          September 27th
Dated: _____________________, 2019




                                                                      _____________________________________
                                                                               Plaintiff Signature
                                                                               Benjamin Ha
                                                                      ______________________________________

                                                                                     Printed Name
           Case 2:19-cv-00709-DAK-EJF Document 3 Filed 09/30/19 Page 2 of 2




                     Benjamin Ha
Name of Plaintiff: ____________________________________________________________


Schedule of Plaintiff’s Transaction(s) in: Overstock.com, Inc.


Purchase(s):


           Date                                      Units                        Price
     9/13/2019                                      100                           $27.20
     9/13/2019                                      100                           $28.21
     9/13/2019                                      1114                          $28.74
     9/13/2019                                      1109                          $28.96
     9/13/2019                                      1100                          $29.25
     9/13/2019                                      1080                          $29.50
     9/13/2019                                      1140                          $27.85
     9/13/2019                                      1130                          $28.38
     9/13/2019                                      250                           $27.85
     9/13/2019                                      260                           $27.83
     9/13/2019                                      16                            $26.28




Sale(s):



           Date                                      Units                        Price
       9/13/2019                                    100                           $27.46
       9/13/2019                                    100                           $28.40
       9/13/2019                                    1114                          $28.81
       9/13/2019                                    1109                          $29.10
       9/13/2019                                    1100                          $29.50
       9/13/2019                                    1080                          $27.85
       9/13/2019                                    1140                          $27.86
       9/13/2019                                    208                           $28.50
       9/13/2019                                    250                           $27.94
       9/20/2019                                    590                           $16.43
       9/23/2019                                    608                           $12.62
